NOTICE OF ALLOWABILITY
Notice to Applicant
This communication is in response to the amendment submitted October 1, 2021.  Claims 15, 19, and 20 are amended.  Claims 1 – 2, 4 – 5, 7 – 14, 16 – 18, and 21 – 24 are cancelled (claims 3 and 6 were previously cancelled). Claims 15, 19, and 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The rejections of claims 15, 19, and 20 under 35 USC § 101 are withdrawn by the Examiner based on the changes made by the Applicant to the claims.  The 35 USC § 101 rejections have been withdrawn because the inclusion of “terminals of users”; “provide service for caring for a health state of each of the users, register and manage, at any time, user information of each user containing attribute information, health information, action information and share information of a group of the users in response to operations from the terminals of the users, the attribute information containing partner information representing, for each of the users having a partner, attributes of the partner including a situation of the partner relative to the user, and at least one of sex, age, diseases, treatment, medical institutions, examination institutions, and anamneses of each user, the health information containing time series data of at least one element containing measurement items that include a body temperature of the user, menstruation, examination results, medication, and symptoms, the action information containing at least one of time series data of actions and arbitrary texts, and the share information indicating which of the attribute information, the health information and the action information is shared with other users”, “compare, in response to an inquiry received at any time from an inquiring user input via an inquiring terminal, attribute values in the attribute information shared with other users, the attribute values being compared including partner attribute values in the partner information and the user information between the partners of the users”, 2Serial No.: 15/821,112 “determine, based on the degree of similarity between the users, at least one similar user among the users”, and “display, at the inquiring terminal, at least some of the user information of the at least one similar user shared with other users with similar and different portions of the user information of the inquiring user and the at least one similar user organized for comparison by the inquiring user”, in combination with the previously outlined additional elements, integrate the abstract idea into a practical application and for this reason, the 35 U.S.C. 101 rejections are withdrawn.

Claim Rejections - 35 USC § 103
The rejections of claims 15, 19, and 20 under 35 USC § 103 are withdrawn by the Examiner based on the amendment submitted October 1, 2021.  The 35 USC § 103 rejections have been withdrawn because the amended claims overcome the prior art. 

Allowable Subject Matter
Claims 15, 19, and 20 are allowed.  The following is an Examiner’s statement of reasons for allowance:  
The Applicant’s arguments filed in the amendment submitted October 10, 2021, with respect to claims 15, 19, and 20, have been fully considered and are at least partially persuasive in view of the submitted amendment.  In particular, the arguments that were found to be persuasive include claim 15 is amended to recite, in combination with the other previously claimed elements, “terminals of users”; “provide service for caring for a health state of each of the users, register and manage, at any time, user information of each user containing attribute information, health information, action information and share information of a group of the users in response to operations from the terminals of the users, the attribute information containing partner information representing, for each of the users having a partner, attributes of the partner including a situation of the partner relative to the user, and at least one of sex, age, diseases, treatment, medical institutions, examination institutions, and anamneses of each user, the health information containing time series data of at least one element containing measurement items that include a body temperature of the user, menstruation, examination results, medication, and symptoms, the action information containing at least one of time series data of actions and arbitrary texts, and the share information indicating which of the attribute information, the health information and the action information is shared with other users”, “compare, in response to an inquiry received at any time from an inquiring user input via an inquiring terminal, attribute values in the attribute information shared with other users, the attribute values being compared including partner attribute values in the partner information and the user information between the partners of the users”, 2Serial No.: 15/821,112 “determine, based on the degree of similarity between the users, at least one similar user among the users”, and “display, at the inquiring terminal, at least some of the user information of the at least one similar user shared with other users with similar and different portions of the user information of the inquiring user and the at least one similar user organized for comparison by the inquiring user”.  The closest prior art of record, neither alone nor in combination, teach the invention as claimed in independent claims 15, 19, and 20; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. The rejection of the amended claims would require an unreasonable combination of the available prior art. Thus, the cited prior art fails to address the limitations in the claimed combination in independent claims 15, 19, and 20, and for at least this reason, the 35 U.S.C. 103 rejections are withdrawn.   
The closest prior art of record, neither alone nor in combination, teach the invention as claimed in independent claims 15, 19, and 20; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. The rejection of the amended claims would require an unreasonable combination of the available prior art. Thus, the cited prior art fails to address the limitations in the claimed combination in independent claims 15, 19, and 20, and for at least this reason, the 35 U.S.C. 103 rejections are withdrawn.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT A SOREY/Primary Examiner, Art Unit 3626